Exhibit 10.1

 

M&I Marshall & Ilsley Bank

651 Nicollet Mall

Minneapolis, MN  55402

 

October 13, 2004

 

Mike Erdmann

Enpath Medical, Inc.

15301 Highway 55 West

Minneapolis, MN 55447

Dear Mr. Erdmann:

Pursuant to the provisions of Section 5.1(g) of the Revolving Credit And Term
Loan Agreement (the “Loan Agreement”) dated October 17, 2003 and as amended via
Letter Amendment No. 1 dated March 18, 2004 and Letter Amendment No. 2 dated
July 19, 2004, the Borrower agreed it would maintain a Senior Funded Debt Ratio
to not be greater than 1.25 to 1.0 for the twelve months ended 9/30/04 and each
fiscal quarter end thereafter.

 

The Borrower’s financial statements for the period ending 9/30/04 indicate the
Borrower exceeded the aforementioned Senior Funded Debt Ratio covenant limit of
1.25 to 1.0.  The Borrower has requested waiver of such covenant violation.  M&I
Marshall & Ilsley Bank (the “Bank”) hereby notifies the Borrower that the Bank
agrees to waive, and by issuance of this letter do hereby waive, the
aforementioned covenant violation.  This waiver is solely for the requirements
described above and shall not constitute a waiver or amendment by the Bank of
any other covenant or term under the Loan Agreement.  The Loan Agreement remains
in full force and effect, except as specifically waived by the terms herein.

 

Sincerely,

 

Steve Nolander

Commercial Banking Officer

--------------------------------------------------------------------------------